 394DECISIONS OF NATIONAL LABOR RELATIONS BOARDcordingly, we shall amend our certification of representatives withrespect to the classifications of employees included in the unit byspecifically including the methods analysts.[The Board amended the certification of representatives issuedto the Westinghouse Salaried Employees Association at South Phil-adelphia, affiliated with Federation ofWestinghouse IndependentSalariesUnions, in Case No. 5-RM-64 and . Case No. 4-RC-1293,specifically to include in the certified unit the methods analysts.]H P 0 Service,Inc.andSollieWalker, PetitionerandChauf-feurs, Teamsters and Helpers Local Union 175,InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen andHelpers of America.Case No. 9-RD-205.December 11, 1958DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9(c) of the NationalLabor Relations Act, a hearing was held before Arthur P. West,hearing officer.' The hearing officer's rulings made at the hearingare free from prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in the transportation of mail pur-suant to contracts with the United States Post Office. It transportsmail by bus on regular routes between the city of Charleston, W. Va.and the cities of Bluefield, Welch, and Buckhannon, all in West Vir-ginia, and between Buckhannon, W. Va., and Connellsville, Pa. Themail transported by the Employer originates within and withoutthe State of West Virginia. During the past year, the Employer'sgross revenues from such operations exceeded $100,000, of whichover $50,000 was received for the transportation of mail which wasdestined for delivery in States other than the State of its origin.Ever since the enactment of the National Labor Relations Act in1935 the Board has consistently held to the position that it bettereffectuates the policies of the Act and promotes the prompt handlingof cases not to exercise its jurisdiction to the fullest possible extentunder the authority delegated to it by Congress. For the first 15years the Board exercised its discretion in this area on a case-by-casebasis. In 1950 the Board first adopted certain jurisdictional standardsdesigned to aid it in determining where to draw the dividing linebetween exercised and unexercised jurisdiction. In 1954 the Boardreexamined its jurisdictional policies in the light of its experienceunder the 1950 standards and revised its jurisdictional standards. Ati The name of the Union appears in the caption as corrected at the hearing. The Uniondid not appear at the hearing,although served with adequate notice thereof.122 NLRB No. 62. H P 0 SERVICE, INC.395that time the Board noted that "further changes in circumstancesmay again require future alterations of our determinations one wayor another." 2Consistent with this practice of periodic review of its jurisdic-tional policies and as a direct consequence of the Supreme Court'sdecision inGuss v. Utah Labor Relations Board 3denying to theStates authority to assert jurisdiction as to enterprises over whichthe Board declines to exercise its statutory jurisdiction, the Boardreexamined its existing jurisdictional policies and the standardsthrough which such policies were implemented. As a result theBoard determined to revise its jurisdictional policies "so that moreindividuals, labor organizations and employers may invoke the rightsand protections afforded by the statute." InSiemons Mailing Serv-ice 'the Board set forth the general considerations which persuadedit that this could best be accomplished by the utilization of revisedjurisdictional standards as an administrative aid in making its juris-dictional determinations. The Board has chosen this case to set forththe revised standards 5 to be applied to enterprises engaged in thehandling and transportation of commodities or passengers in inter-state commerce, or which function as essential links in such trans-portation.The Board has decided that it will assert jurisdiction over allpassenger and freight transportation enterprises engaged in thefurnishing of interstate transportation services, and all transporta-tion and other enterprises which function as essential links 6 in thetransportation of passengers or commodities in interstate commerce,which derive at least $50,000 gross revenues per annum from suchoperations, or which perform services valued at $50,000 or more perannum for enterprises as to which the Board would assert jurisdic-tion under any of its jurisdictional standards. However, jurisdictionwill not be asserted under this standard on the basis of services per-formed for enterprises as to which the Board would assert jurisdic-tion under its indirect outflow or indirect inflow standard.7By lowering the gross revenues test for transportation enterprisesto $50,000, the Board has endeavored reasonably to insure that itsjurisdiction will be exercised over all labor disputes involving such2Edwin D. Wemyss, an individual,d/b/a Coca-Cola Bottling Company of Stockton,110 NLRB 840, 842.3 3,53 U.S. 1.41.22 NLRB,81.5 These standards take the placeof those announced inBreedingTransferCompany,110 NLRB 493;Edelen Transfer andStorage Company, Inc.,110 NLRB 1881; andRollo Transit Corporation,et at,,110 NLRB 1623.6 Examplesof suchenterprisesmay be foundinBreeding TransferCompany,110NLRB 493;UnitedWarehouse and Terminal Corporation,112 NLRB 959;Etiwan Fer-tilizer Company,113 NLRB 93;Kenedy Compress Company,114 NLRB 634;Peoria UnionStock Yards Company,116 NLRB 263.7seeStemons MailingService,122 NLRB 81. 396DECISIONS OF NATIONALLABOR RELATIONS BOARDenterprises which exert, or tend to exert, a pronounced impact oncommerce. Keeping in mind the significant increase in its caseloadwhich may be expected not alone under this standard but underother standards as well, the Board does not believe it to be adminis-tratively feasible at this time to extend its jurisdiction further inthis area.As the Employer derives in excess of $50,000 gross revenues forthe transportation of mail in interstate commerce, we find that itwill effectuate the policies of the Act to assert jurisdiction herein.2.The Petitioner, an employee of the Employer, asserts that theUnion is no longer the representative, as defined in Section 9 (a) ofthe Act, of the employees designated in the petition. The Union isthe certified bargaining representative of such employees.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9(c) (1) and Section 2(6) and (7) of the Act.4.The following employees of the Employer constitute a unit ap-propriate for the purposes of collective bargaining within the mean-ing of Section 9(b) of the Act: All motor vehicle drivers and me-chanics employed by the Employer at its Charleston, W. Va., termi-nal, including those employees stationed at Buckhannon, W. Va., butexcluding all guards, office clerical employees, professional em-ployees, and supervisors as defined in the Act. This is the unit forwhich the Union was certified and is currently recognized.[Text of Direction of Election omitted from publication.]Indianapolis and Central Indiana District Council,UnitedBrotherhood of Carpenters and Joiners of America,AFL-CIOand Local 60, United Brotherhood of Carpenters and JoinersofAmerica,AFL-CIOandMechanical Handling Systems,Incorporated,Party tothe ContractandHafford B. Carterand Eiza StevensonUnited Brotherhood of Carpenters and Joiners of America,AFL-CIOandMechanical Handling Systems,Incorporated,Party to the ContractandHafford B. Carter.04868Nob.35-CB-203, 35-CB-203-1, and 35-CB-220.December 15, 1958DECISION AND ORDEROn January 30,1958, Trial Examiner Louis Plost issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondents, Indianapolis and Central Indiana District Council,United Brotherhood of Carpenters and Joiners of America, AFL122 NLRB No. 51.